Appellant was convicted of aggravated assault, *Page 217 
his punishment being assessed at a fine of $500 and two years imprisonment in the county jail.
The State made a case with the testimony of the assaulted wife. A detailed statement of the evidence would serve the useful purpose. Appellant denied qualifiedly the assault, and especially making the bruises on her person that were shown to have been placed there by some cause. He says she ran against the door and hurt herself. She and her husband (appellant) were alone in the room. A witness on the outside heard the commotion, whipping or beating, or what she took to be such. We are of the opinion that the verdict of the jury is sustained by the evidence. The only ground of the motion for new trial is stated in the following language: "The verdict therein is excessive and unreasonably harsh." The jury awarded appellant rather an entertaining punishment for an aggravated assault, but if he beat his wife the way she says he did it would be a little difficult for this court to say that this punishment was excessive. It was less than the maximum fixed by the statute.
There being no reversible error in the record the judgment is affirmed.
Affirmed.